Response to Preliminary Amendment
This Office action is in response to the multiple amendments filed on 6/12/2020. 
The amendments to the abstract, the amendments to the specifications, the amendments to the drawings, the amendments to the claims were received and have been entered.  Claims 1-6 have been amended. Claims 11-13 have been added. Therefore, claims 1-13 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  “controller” should be changed to --a controller--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “two sets of angle detection modules” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the entire function in the claim.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of CN 107911508 (cited in the IDS, hereinafter Document 1) in view of Lee et al. US 2016/0034047.
Regarding claim 1, Document 1 teaches a foldable display device (a foldable display device, see ¶30, figs 5-7), comprising: a display screen (a display surface 1a, ¶31), wherein the display screen comprises a first half screen and a second half screen (Figs 5-7 shows a first half display surface and a second half display surface); a controller (a processing component, ¶34); and at least one angle probe set (the transmitter 2 and the plurality of receivers 3a measure bending angles, see ¶42 and Figs 5-7);
wherein each of the at least one angle probe set comprises a transmitter (a transmitter 2, ¶40 and Figs 5-7) and a plurality of receivers (a plurality of receivers 3a, ¶40 and Figs 5-7); 
wherein the transmitter and the plurality of receives are located on a same surface of the display screen (the transmitter 2 and the plurality of receivers 3a are located on a different surface of the display surface 1a.  It would have been obvious matter of design choice to relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a to a desired location as applicant claimed on a same surface of a display screen. Thus, relocation of the well-known element is not patentable; see In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (IV) states relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a were held unpatentable and would not have modified the operation of the display device);
wherein the transmitter is inclined at a first angle with respect to the first half screen and faces the second half screen, and is configured to emit collimated infrared light (the infrared receiver 3 receivers the infrared light emitted by the infrared transmitter 2 in real time through any one of the plurality of receiving points 3a. See ¶40; In the illustration of the effect of a first bending angle in Fig 5, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5. See ¶42);
each of the plurality of receivers is inclined at a second angle with respect to the second half screen; wherein different receivers have different second angles (In the illustration of the effect of different bending angles in Figs 5-7, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5 to 120o shown Fig 6 and then to the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See ¶42);
wherein the each of the plurality of receivers is in signal connection with the controller, and is configured to transmit an electrical signal to the controller when receiving the collimated infrared light (wherein the infrared receiver 3 passes through a plurality of any one of the receiving points 3a receives the infrared light emitted by the infrared transmitter 2 in real time. In the illustration of the effect of different bending angles in Figs 5-7, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5 to 120o shown Fig 6 and then to the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See ¶42. The processing component of the display device compares the time interval between the infrared transmitter 2 emitting infrared light and the infrared receiver 3 receiving the infrared light with the bending angle data stored in a storage component to obtain the bending angle data information of the main body bending toward the non-display surface 1b. See ¶43).
Document 1 fails to teach “the controller is in signal connection with the display screen, and is configured to determine a bending angle according to angle information of a receiver corresponding to a received electrical signal and control the display screen to switch to a display state for the bending angle.”
Lee teaches a foldable display device. See ¶110, Fig 1. The bending or infrared sensor 340 acquires information about a deformation angle. See ¶165 and Fig 3.   A “folding motion” or a “bending motion” signifies a motion that a flexible display device is folded or bent. In contrast, an “unfolding motion” or an “unbending motion” signifies a motion that a flexible display device is unfolded or unbent. See ¶110. The term “layout” signifies a user interface screen to be displayed at a particular degree of deformation, a particular unfolding angle. In detail, the layout includes the screen indicating information about a display arrangement (corresponding to the claimed a display state) of objects to be displayed on the screen at a particular degree of deformation angles. A particular unfolding angle, as illustrated in Figs 11, 12, and 32, a “45°” layout, a “90°” layout and a “135°” layout are different from one another. The “45°” layout, “90°” layout, and “135°” layout denote areas occupied by objects, but exemplary embodiments are not limited 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have “controlling the display of the layout further includes generating the layout corresponding to each of the bending angles of the foldable display device, and controlling the display of the layout to be displayed, the layout corresponding to each of the bending angles that is less than or equal to the sensed bending angle, and the layout includes information about a display arrangement (corresponding to the claimed a display state) of objects to be displayed on the screen at a particular degree of deformation angles” disclosed by Lee, to modify the teaching of Document 1. The motivation for doing so would improve user readability by adjusting the ratio or size of the activation area on the flexible display, in the interaction with the deformation degree or state of the flexible display device. Lee ¶360.
Regarding claim 4, Document 1 and Lee teach foldable display device according to claim 1, wherein the second angle is greater than the first angle. (As modified Fig. 3B of Lee shows the second angle 15o is larger than the first angle 0o).
(a foldable display device, see ¶30, figs 5-7), wherein the foldable display device comprises: a display screen (a display surface 1a, ¶31), wherein the display screen comprises a first half screen and a second half screen (Figs 5-7 shows a first half display surface and a second half display surface); a controller (a processing component, ¶34); and at least one angle probe set (the transmitter 2 and the plurality of receivers 3a measure bending angles, see ¶42 and Figs 5-7);
wherein each of the at least one angle probe set comprises a transmitter (a transmitter 2, ¶40 and Figs 5-7) and a plurality of receivers (a plurality of receivers 3a, ¶40 and Figs 5-7); 
wherein the transmitter and the plurality of receives are located on a same surface of the display screen (the transmitter 2 and the plurality of receivers 3a are located on a different surface of the display surface 1a.  It would have been obvious matter of design choice to relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a to a desired location as applicant claimed on a same surface of a display screen. Thus, relocation of the well-known element is not patentable; see In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (IV) states relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a were held unpatentable and would not have modified the operation of the display device);
wherein the transmitter is inclined at a first angle with respect to the first half screen and faces the second half screen, and is configured to emit collimated infrared light (the infrared receiver 3 receivers the infrared light emitted by the infrared transmitter 2 in real time through any one of the plurality of receiving points 3a. See ¶40; In the illustration of the effect of a first bending angle in Fig 5, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5. See ¶42);
each of the plurality of receivers is inclined at a second angle with respect to the second half screen; wherein different receivers have different second angles (In the illustration of the effect of different bending angles in Figs 5-7, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5 to 120o shown Fig 6 and then to the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See ¶42);
wherein the each of the plurality of receivers is in signal connection with the controller, and is configured to transmit an electrical signal to the controller when receiving the collimated infrared light; (wherein the infrared receiver 3 passes through a plurality of any one of the receiving points 3a receives the infrared light emitted by the infrared transmitter 2 in real time. In the illustration of the effect of different bending angles in Figs 5-7, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5 to 120o shown Fig 6 and then to the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See ¶42. The processing component of the display device compares the time interval between the infrared transmitter 2 emitting infrared light and the infrared receiver 3 receiving the infrared light with the bending angle data stored in a storage component to obtain the bending angle data information of the main body bending toward the non-display surface 1b. See ¶43);
wherein the method comprises emitting, by the transmitter, collimated infrared light; transmitting, by a receiver, an electrical signal to the controller, in response to that the receiver receives the collimated infrared light; (wherein the infrared receiver 3 passes through a plurality of any one of the receiving points 3a receives the infrared light emitted by the infrared transmitter 2 in real time. In the illustration of the effect of different bending angles in Figs 5-7, the bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5 to 120o shown Fig 6 and then to the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See ¶42. The processing component of the display device compares the time interval between the infrared transmitter 2 emitting infrared light and the infrared receiver 3 receiving the infrared light with the bending angle data stored in a storage component to obtain the bending angle data information of the main body bending toward the non-display surface 1b. See ¶43).
Document 1 fails to teach “determining, by a controller, a bending angle according to angle information of the receiver corresponding to the electrical signal, and controlling, by the controller, the display screen to switch to a display state for the bending angle.”
Lee teaches a foldable display device. See ¶110, Fig 1. The bending or infrared sensor 340 acquires information about a deformation angle. See ¶165 and Fig 3.   A “folding motion” or a “bending motion” signifies a motion that a flexible display device is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have “controlling the display of the layout further includes generating the layout corresponding to each of the bending angles of the foldable display device, and controlling the display of the layout to be displayed, the layout corresponding to each of the bending angles that is less than or equal to the sensed bending angle, and the 

Regarding claim 8, Document 1 and Lee teach control method according to claim 6, wherein in a case where the display screen is an inwardly curved screen, an angle probe set is provided on a display surface of the display screen ([0127] when the flexible display 110 is unfolded at an angle of “45°”, the layout 13 with four objects is displayed at each side of the flexible display 110); 
the controller controls the display screen to sleep when no electrical signal is received   ([0120] when the flexible device 10 is completely folded, the flexible device 10 may be in a standby mode or a power saving mode in which the graphical user interface screen is not displayed); 
and controls the display screen into full-screen display in response to receiving at least one electrical signal   ([0128] When the user sees the flexible device 10 from the front side thereof, the user may recognize a relatively larger area of the screen of the flexible display 110 as the unfolding angle increases. Accordingly, the flexible display 110 may provide the layout 13 that gradually displays more objects as the unfolding angle increases.)

9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of CN 107911508 (Document 1) in view of Lee as applied to claim 6 above and further in view of Lee et al. 2014/0043226 hereinafter Lee ‘226.
Regarding claim 9, document 1 and Lee teach control method according to claim 6, wherein in a case where the display screen is an outwardly curved screen ([0127] when the flexible display 110 is unfolded at an angle of “135°”, the layout 13 with four objects is displayed at each side of the flexible display 110), an angle probe set is provided on a back surface of the display screen, and the controller controls the display screen to sleep when no electrical signal is received ([0120] when the flexible device 10 is completely folded, the flexible device 10 may be in a standby mode or a power saving mode in which the graphical user interface screen is not displayed); 
Document 1 and Lee fail to teach controlling the display screen into half-screen display when receiving at least one electrical signal.
Lee ‘226 teaches a bending sensor detecting a half screen display in a folded state according to the at least one folding signal. Fig. 2C, 2D and ¶12-¶14, ¶20.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have detecting a half screen display in a folded state according to the at least one folding signal disclosed by Lee ‘226 to modify the system of Document 1 and Lee. The motivation for doing so would prevent a larger display screen when is not needed. Lee ‘226 ¶7. 

	
([0127] when the flexible display 110 is bent at angle of “135°” and “45o”. See Document 1);
wherein a first angle probe set is located on a display surface of display screen, and a second angle probe set is located on a back surface of display screen (the transmitter 2 and the plurality of receivers 3a measure bending angles are located on a different surface of the display surface 1a.  It would have been obvious matter of design choice to relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a to a desired location as applicant claimed on a same surface of a display screen. Thus, relocation of the well-known element is not patentable; see In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (IV) states relocate at least one well-known, e.g., the transmitter 2 and the plurality of receivers 3a were held unpatentable and would not have modified the operation of the display device. The bending angle of the display device body toward the non-display surface 1b changes from 30o shown in Fig 5. See ¶42; the 160o shown in Fig 7 show that the multiple receiving points 3a of the infrared receiver 3 also change in real time accordingly. See Document 1  ¶42);
wherein the controller controls the display screen into full-screen display according to at least one electrical signal transmitted by the first angle probe set; ([0127] when the flexible display 110 is unfolded at an angle of “135°”, the layout 13 with four objects is displayed at each side of the flexible display 110 See Document 1 ¶127)
the controller controls the display screen into half-screen display according to at least one electrical signal transmitted by the second angle probe set ([0120] when the flexible device 10 is completely folded, the flexible device 10 may be in a standby mode or a power saving mode in which the graphical user interface screen is not displayed); 
Document 1 and Lee fail to teach the controller controls the display screen to sleep when no electrical signal is received.
Lee ‘226 teaches a bending sensor detecting a half screen display in a folded state according to the at least one folding signal. Fig. 2C, 2D and ¶12-¶14, ¶20.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have detecting a half screen display in a folded state according to the at least one folding signal disclosed by Lee ‘226 to modify the system of Document 1 and Lee. The motivation for doing so would prevent a larger display screen when is not needed. Lee ‘226 ¶7. 



Allowable Subject Matter
Claims 2-3, 5, 7, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 16, 2021